Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following action is a FINAL OFFICE ACTION in response to the applicant’s amendments dated 11/29/2021

	The status of the claims is as follows:
		Claims 1-20 (claim 20 is newly added) are herein addressed in detail below.

	The replacement drawings dated 11/29/2021 have been approved by the Examiner.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4, 7-8, 12, and 20 (as best understood) is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilliland et al. (7,456,365) in view of Ford et al. (2005,0048263 A1).
Gilliland et al. (7,456,365) discloses a body weather strip (100) comprising a tube part (120) including layers of electroactive polymer (122, i.e., “conductive coating agent”, see specification with respect to Figures 1 and 2A, and 2B), and a power source (130) connected thereto [Claim 1] such that the tube portion (112) increases in volume [Claim 12], and a conductive wire (124) and an electric wire (126) (both are thermally conductive) inserted and protected within a joint of the tubular portion (120) [Claims 4 and 7-8] and the hardness of the outer layer of the weather strip (100) increases when an increased of volume and pressure is applied to the outer layer [Claim 20].
Gilliland et al. (7,456,365) fails to specifically disclose the body weather strip to be attached to a vehicle.
Ford et al. (2005,0048263 A1) disclose a weather-strip (Figures 1-3) attached between a vehicle door and a vehicle body.  

It would have been obvious before the effective filing date of the claimed invention to attach the weather strip of Gilliland et al. (7,456,365)  to a vehicle and specifically between a vehicle door and a vehicle body as taught by Ford et al. (2005,0048263 A1)  in order to provide sealing capabilities between two parts and/or a fixed surface and a movable surface.  Furthermore, the broad concept of providing and maximizing sealing capabilities between two surfaces and specifically two surfaces within the automobile industry is well known and to provide the weather strip of Gilliland et al. (7,456,365) to be attached to a vehicle/vehicle body would still function equally as well.
{NOTE: There are thousands of patents that provide seals between two surfaces and an equally number of patents provided within the automobile industry.]

    PNG
    media_image1.png
    531
    507
    media_image1.png
    Greyscale


Claims 2-3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilliland et al. (7,456,365) and Ford et al. (2005,0048263 A1) and further in view of Heintz et al. (2014/0034633 A1).
All of the elements of the instant invention are discussed in detail above except providing the conductive coating to include a urethane coating agent, a carbon nanotube, and a hardener.
Heintz et al. (2014/0034633 A1) discloses a conductive coating including a urethane coating agent, a carbon nanotube, and a hardener (paragraph [0088]).  It .

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilliland et al. (7,456,365).
All of the elements of the instant invention are discussed in detail above except providing the conductive wire to be formed of copper.
Again, the Examiner takes official notice in that copper is well known to be used when one maximizes the conductivity of an element and would have been obvious before the effective filing date of the claimed invention to provide the wire/electrodes of Gilliland et al. (7,456,365) to be formed of copper based on the fact that copper is an excellent source of conductivity when an electrical source is applied.  Still furthermore, the wire/electrodes of Gilliland et al. (7,456,365) would operate equally as well when formed of copper.
[NOTE:  Since the applicant failed to argue the Examiner’s official notice in that copper is well known which used to maximize conductivity of an element, the 35 U.S.C. 103 rejection is final and proper]

Claims 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	Claims 14-19 are allowable.

Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

NOTE: It should be noted that the AFTER FINAL PILOT 2.0 has been extended for the applicant’s convenience.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY E REDMAN whose telephone number is (571)272-6835. The examiner can normally be reached on M-Th from 8 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell, can be reached at telephone number 571-272-7069. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/JERRY E REDMAN/Primary Examiner, Art Unit 3634